DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2021, has been entered. 

Claim Objections
The objection to claims 6 and 17 is withdrawn in view of applicants’ claim amendments.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 depends from claim 1 and recites that “the patterned protrusion layer has a thickness of between 0.3mm and 3mm.” However, since claim 1, as amended, recites that “the patterned protrusion layer has a thickness between 1mm and 2mm,” the language of claim 5 recites a broader range than what is recited in claim 1.  Accordingly, claim 5 does not further limit the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-10, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2007/0240635 to Gilbert Rancoule (“Rancoule”) in view of Chinese Patent No CN 104060324A to Liu, et al. (“Liu”) and further in view of U.S. Patent Appl. Publ. No. 2012/0167817 to Freudenberg, et al. (“Freudenberg”). 
Regarding claim 1, Rancoule teaches a crucible for growing silicon ingots (see, e.g., the Abstract, Figs. 1-2, and entire reference), the crucible comprising:  
a vessel having a bottom wall and side walls surrounding an inner portion of the vessel (see, e.g., Figs. 1-2 and ¶¶[0010]-[0026] as well as Tables I-IV which teach a crucible (1) having a bottom surface (21) and side walls (22)); 
a coating layer applied to inner surfaces of the bottom wall and the side walls, the coating layer comprising a temperature-resistant material compatible with ingot growth from molten silicon (see, e.g., Figs. 1-2 and ¶¶[0010]-[0026] as well as Tables I-IV which teach a coating layer (3) comprised of up to 100% silica which coats inner surfaces of the bottom (21) and side walls (22) and which functions as a release layer along with a surface layer (4) consisting of Si3N4 which is applied to an inner surface of the bottom wall (21)); and 
wherein the liquid silicon melt is to wet the particles on which the liquid silicon melt comes into contact (see, e.g., ¶¶[0001]-[0004] which teach that the crucible (1) is used to contain molten Si for the solidification of polycrystalline Si; accordingly, any and all particles of SiO2, Si3N4, and/or silicon present within the crucible (1), including on the surface layer (4) which come into contact with the melt will necessarily be wetted by the silicon melt).  
Rancoule does not explicitly teach a patterned protrusion layer applied at the inner surfaces of the bottom wall, the patterned protrusion layer comprising a matrix consisting of silicon nitride, and wherein the patterned protrusion layer has a thickness of between 1 mm and 2 mm.  However, in the Abstract, Figs. 1-2, and pp. 1-6 Liu teaches an analogous embodiment of a system and method of the growth of polycrystalline silicon 3N4) having a thickness of 0.1 to 2 mm.  Thus, a person of ordinary skill in the art would look to the teachings of Liu and would be motivated to provide a patterned protrusion layer applied at the inner surface of the bottom wall comprised of a matrix consisting of silicon nitride with a thickness of between 1 and 2 mm in order to improve the growth and release of the solidified polycrystalline silicon ingot from the crucible.  
Freudenberg and Liu do not explicitly teach that the patterned protrusion layer comprises irregularly distributed particles of a nucleation enhancing material which are adapted for forming a wetting agent when in contact with a liquid silicon melt, wherein the patterned protrusion layer is applied in a manner to cause the particles to locally protrude from the matrix.  However, in Figs. 1-3 and ¶¶[0013]-[0021] Freudenberg teaches an analogous embodiment of a crucible (1) which includes a plurality of nuclei (9) provided on a base (2) of the crucible and which are embedded within a coating (8).  In ¶[0016] Freudenberg specifically teaches that the nuclei (9) may be comprised of, for example, a nucleation enhancing material such as SiO, SiO2, or Si3N4.  Then in ¶¶[0018]-[0019] Freudenberg further teaches that the nuclei (9) are provided on an inner side of the base (2) in such a way that they come in contact with the silicon melt even after a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Rancoule does not explicitly teach that the patterned protrusion layer is applied to the inner surface of the bottom wall exclusively.  However, in Figs. 1-2 & 4 and ¶¶[0013]-[0021] Freudenberg teaches embodiments in which the nuclei (9) are applied exclusively to the inner surface of the bottom wall such that nucleation and growth proceeds in a preferred growth direction (10).  In this case the motivation for providing the nuclei (4) of Freudenberg exclusively on a bottom surface of 
Regarding claim 3, Rancoule does not explicitly teach that the particles of the nucleation enhancing material are one of Silica sand (SiO2) particles, Silicon Carbide (SiC) particles and Carbon (C) particles.  However, in ¶¶[0014]-[0016] Freudenberg specifically teaches that the nuclei (9) may be comprised of, for example, a nucleation enhancing material such as SiO2 or SiC.  
Regarding claim 4, Rancoule does not explicitly teach that the particles of the nucleation enhancing material have sizes of between 20 m and 2 mm.  However, in ¶[0017] Freudenberg teaches that the nuclei (9) can have a size of between 0.01 to 50,000 m, and in particular between 1 and 500 m.   
Regarding claim 5, Rancoule does not explicitly teach that that the patterned protrusion layer has a thickness of between 0.3 mm and 3 mm.  However, as noted supra with respect to the rejection of claim 1, in the Abstract, Figs. 1-2, and pp. 1-6 Liu teaches an analogous embodiment of a system and method of the growth of polycrystalline silicon from a melt contained within a crucible (10).  In Figs. 1-2 and pp. 1-2 as well as Example 1 Liu specifically teaches that it is preferable to provide a release layer disposed on a surface of an inner wall of the crucible (10), including at a bottom thereof in order to provide a surface that is smooth, dense, and has a high purity such that release of the solidified polycrystalline ingot from the crucible (10) is improved.  The release layer is in the form of a bottom demoulding module (205) which, in one embodiment, is in the form of a ceramic sheet comprised of high-purity silicon nitride (Si3N4) having a thickness of 0.1 to 2 mm.  Thus, a person of ordinary skill in the art would look to the teachings of Liu 
Regarding claim 6, Rancoule does not explicitly teach that the particles of the nucleation enhancing material protruding from the matrix are comprised in the patterned protrusion layer with an areal density of between 1 to 10 cm2.  However, in ¶[0017] Freudenberg teaches that the nuclei (9) may have a density of between 0.001 to 100 cm-2, more particularly between 0.03 and 5 cm2.  
Regarding claim 7, Rancoule teaches that the coating layer has a thickness of between 0.1 mm and 1 mm (see, e.g., Table I which teaches that the intermediate layer (3) may have a thickness of between 300 and 500 m (i.e., between 0.3 and 0.5 mm) and Table II which teaches that that the surface layer (4) may have a thickness of between 100 and 300 m (i.e., between 0.1 and 0.3 mm)).
Regarding claim 8, Rancoule teaches that the temperature-resistant material comprised in the coating layer is silicon nitride (see, e.g., ¶¶[0010]-[0026] as well as Table II which teach that the crucible (1) may also include a further intermediate layer (31) comprised of silicon nitride and a surface layer (4) also comprised of silicon nitride).  
Regarding claim 9, Rancoule teaches that the coating layer is applied using a first slurry comprising silicon nitride powder (As an initial matter it is noted that claim 9 appears to be a product-by-process claim since it relates to the manner of forming the coating layer (i.e., the product) and, as such, is only limited to the structure implied by the steps rather than the manipulations of the recited steps.  “[E]ven though product-by-process In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113.  Because of the nature of product-by-process claims the Examiner cannot ordinarily focus on the precise difference between the claimed product and the disclosed product.  It is then Applicants’ burden to prove that an unobvious difference exists.  See In re Marosi, 218 USPQ 289, 292-93 (CAFC 1983).  See also footnote 11 O.G. Notice 1162 59-61, wherein a 35 USC 102/103 rejection is authorized in the case of product-by-process claims because the exact identity of the claimed product or the prior art product cannot be determined by the Examiner.  In this case the ¶¶[0010]-[0026] as well as Tables II and III of Rancoule teach that the crucible (1) may also include a further intermediate layer (31) and surface layer (4) comprised of silicon nitride which is formed from a silicon nitride powder provided in a slurry comprised of, inter alia, deionized water and a binder.).  
Regarding claim 10, Rancoule, Liu, and Freudenberg do not explicitly teach that the patterned protrusion layer is applied using a second slurry comprising silicon nitride powder and particles of the nucleation enhancing material.  However, as an initial matter and indicated supra with respect to the rejection of claim 9, it is noted that claim 10 appears to be a product-by-process claim since it relates to the manner of forming the coating layer (i.e., the product) and, as such, is only limited to the structure implied by the steps rather than the manipulations of the recited steps.  “[E]ven though product-by-In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113.  Because of the nature of product-by-process claims the Examiner cannot ordinarily focus on the precise difference between the claimed product and the disclosed product.  It is then Applicants’ burden to prove that an unobvious difference exists.  See In re Marosi, 218 USPQ 289, 292-93 (CAFC 1983).  See also footnote 11 O.G. Notice 1162 59-61, wherein a 35 USC 102/103 rejection is authorized in the case of product-by-process claims because the exact identity of the claimed product or the prior art product cannot be determined by the Examiner.  In this case the ¶¶[0010]-[0026] as well as Table III of Rancoule teach that the surface layer (4) may be comprised of silicon nitride and may be formed from silicon nitride powder and silica grains provided in a second slurry comprised of, inter alia, deionized water and a binder.  See also at least ¶[0024] of Freudenberg which teaches that the nuclei (9) may be formed using a carrier medium in the form of a paste or a liquid with dispersed nuclei.  Thus, a person of ordinary skill in the art would look to the teachings of Rancoule and Freudenberg and would readily recognize that the bottom demoulding module (205) utilized in the teachings of Liu may be produced from a second slurry comprised of silicon nitride powder and particles of the nucleation enhancing material with the motivation for doing so being to provide a means for readily forming a dense, smooth, surface which conforms to the bottom of the crucible and facilitates the nucleation and growth of a polycrystalline Si ingot having the desired materials properties.  
Regarding claim 15, Rancoule does not explicitly teach that the particles of the nucleation enhancing material have sizes of between 100 m and 1 mm.  However, in ¶[0017] Freudenberg teaches that the nuclei (9) can have a size of between 0.01 to 50,000 m, and in particular between 1 and 500 m.
Regarding claim 17, Rancoule does not explicitly teach that the particles of the nucleation enhancing material protruding from the matrix are comprised in the patterned protrusion layer with an areal density of between 7 to 10 cm2.  However, in ¶[0017] Freudenberg teaches that the nuclei (9) may have a density of between 0.001 to 100 cm-2, more particularly between 0.03 and 5 cm-2.  
Regarding claim 18, Rancoule teaches that the coating layer has a thickness of between 0.4 mm and 0.5 mm (see, e.g., Table I which teaches that the intermediate layer (3) may have a thickness of between 300 and 500 m (i.e., between 0.3 and 0.5 mm) and Table II which teaches that that the surface layer (4) may have a thickness of between 100 and 300 m (i.e., between 0.1 and 0.3 mm)).  

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rancoule in view of Liu and further in view of Freudenberg and still further in view of U.S. Patent Appl. Publ. No. 2012/0141704 to Sudo, et al. (“Sudo”). 
Regarding claim 19, Rancoule teaches that the coating layer is applied using a first slurry comprising silicon nitride powder and further comprising a binding agent, a dispersing agent and deionised water (As an initial matter it is noted that claim 19 appears to be a product-by-process claim since it relates to the manner of forming the coating layer (i.e., the product) and, as such, is only limited to the structure implied by the steps In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113.  Because of the nature of product-by-process claims the Examiner cannot ordinarily focus on the precise difference between the claimed product and the disclosed product.  It is then Applicants’ burden to prove that an unobvious difference exists.  See In re Marosi, 218 USPQ 289, 292-93 (CAFC 1983).  See also footnote 11 O.G. Notice 1162 59-61, wherein a 35 USC 102/103 rejection is authorized in the case of product-by-process claims because the exact identity of the claimed product or the prior art product cannot be determined by the Examiner.  In this case the ¶¶[0010]-[0026] as well as Table II of Rancoule teach that the crucible (1) may also include a further intermediate layer (31) comprised of silicon nitride which is formed from a silicon nitride powder provided in a slurry comprised of, inter alia, deionized water and a binder.  Then in Fig. 1 and at least ¶[0030] Sudo teaches an embodiment wherein a crucible body (3) may be produced by mixing silica powder with a dispersion medium such as water.  A dispersant and a binder are added as needed to produce a slurry and, subsequently, a finished product having the desired properties.  Thus, in view of the teachings of Sudo an ordinary artisan would readily recognize that the slurry utilized to produce the intermediate layers (3) and (31) in the apparatus of Rancoule may further 
Regarding claim 20, Rancoule does not explicitly teach that the patterned protrusion layer is applied using a second slurry comprising silicon nitride powder and particles of the nucleation enhancing material and further comprising a binding agent, a dispersing agent and deionized water.  However, as an initial matter it is noted that claim 20 appears to be a product-by-process claim since it relates to the manner of forming the coating layer (i.e., the product) and, as such, is only limited to the structure implied by the steps rather than the manipulations of the recited steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113.  Because of the nature of product-by-process claims the Examiner cannot ordinarily focus on the precise difference between the claimed product and the disclosed product.  It is then Applicants’ burden to prove that an unobvious difference exists.  See In re Marosi, 218 USPQ 289, 292-93 (CAFC 1983).  See also footnote 11 O.G. Notice 1162 59-61, wherein a 35 USC 102/103 rejection is authorized in the case of product-by-process claims because the exact identity of the claimed product or the prior art product cannot be determined by the Examiner.  In this case the ¶¶[0010]-[0026] as well as Table III of Rancoule teach that the surface layer (4) may be comprised of silicon nitride and may be formed from silicon nitride inter alia, deionized water and a binder.  See also at least ¶[0024] of Freudenberg which teaches that the nuclei (9) may be formed using a carrier medium in the form of a paste or a liquid with dispersed nuclei.  Then in Fig. 1 and at least ¶[0030] Sudo teaches an embodiment wherein a crucible body (3) may be produced by mixing silica powder with a dispersion medium such as water.  A dispersant and a binder are added as needed to produce a slurry and, subsequently, a finished product having the desired properties.  Thus, a person of ordinary skill in the art would look to the teachings of Rancoule, Freudenberg, and Sudo and would readily recognize that the bottom demoulding module (205) utilized in the teachings of Liu may be produced from a second slurry comprised of silicon nitride powder, particles of the nucleation enhancing material, a binding agent, a dispersing agent, and deionized water with the motivation for doing so being to provide a means for forming a dense, smooth, surface which conforms to the bottom of the crucible and facilitates the growth of polycrystalline Si ingot having the desired materials properties and to ensure that the silicon nitride powder particles do not clump together.  

Response to Arguments
Applicant's arguments filed November 24, 2021, have been fully considered, but they are moot in view of the new grounds of rejection set forth in this Office Action.  Chinese Patent No. CN104060324A to Liu, et al. has been introduced to teach the newly added claim limitations.  
Applicants specifically argue that the insertion plate (4) in Freudenberg II is not a coating formed on an inner surface of the crucible as claimed.  See applicants’ 11/24/21 supra with respect to the rejection of claim 1, in Figs. 1-2 and ¶¶[0010]-[0026] as well as Tables I-IV Rancoule teaches a coating layer (3) comprised of up to 100% silica which coats inner surfaces of the bottom (21) and side walls (22) along with a surface layer (4) consisting of Si3N4 which is applied to an inner surface of the bottom wall (21).  Second, it is noted that claim 1 is an apparatus claim and, hence, is defined based on the structure of the apparatus rather than its method of manufacture.  In this case a “coating layer” or “patterned protrusion layer” is still a “layer” regardless of whether it is deposited via a thin film deposition technique or is merely a sheet or plate that is physically placed in the bottom of the crucible.  Accordingly, the use of a “plate” or “sheet” having the required composition would read upon a “coating layer” or “patterned protrusion layer” as recited in claim 1.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714